Title: From Thomas Jefferson to William Short, 24 April 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
New York Apr. 24. 1790.

The bearer hereof, Mr. Horrÿ, is a citizen of So. Carolina, of distinquished connections in that country who is about to visit Paris. Tho’ not having the honor of a personal acquaintance with him, I am authorised on good information to assure you of his worth, and therefore take the liberty of asking you to render him all the services, and attentions, which may lie in your way. I am not informed to what countries in Europe he will proceed from Paris: but this will be known to you, and I am in hopes, thro’ the medium of your friends there, you will be able to furnish him such letters as may lessen the difficulties which a traveller has often to encounter, and procure him admission to whatever may be agreeable or useful. I have the honour to be, my dear Sir, with the greatest cordiality your sincere friend & humble servt.,

Th: Jefferson

